           EXHIBIT 32




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 1 of 5 Document 106-32
EEOC v.                                                                                                   Barbara Barnes
Wal-Mart Stores East, L.P.                                                                             September 25, 2018
                                                     Page 1                                                         Page 3
 1             IN THE UNITED STATES DISTRICT COURT
                                                                1      TRANSCRIPT OF PROCEEDINGS
 2          FOR THE EASTERN DISTRICT OF WISCONSIN
                                                                2      THE VIDEOGRAPHER: We're now on the
 3 --------------------------------------------------------
                                                                3   record. My name is Doug vanderHoof. I'm the
 4 EQUAL EMPLOYMENT OPPORTUNITY
   COMMISSION,                                                  4   videographer for Lexitas. This is a video
 5
                                                                5   deposition for the U.S. District Court for the
 6                  Plaintiff,
                                                                6   Eastern District of Wisconsin, Green Bay Division.
 7                                   Case No. 1:17-CV-00070
                                                                7      Today's date is September 25, 2018, and
          -vs-
 8                                                              8   the time on the video screen is 7:57. We're at the
 9 WAL-MART STORES EAST, L.P.,                                  9   Manitowoc Holiday Inn for a matter in the EEOC
10                                                             10   versus Wal-Mart, Case Number 1:17-cv-00070. The
                    Defendant.
11                                                             11   deponent is Barbara Barnes.
   --------------------------------------------------------
12                                                             12      Will counsel please identify themselves
13                                                             13   and say who you're here to represent, please.
14                  Video Examination of BARBARA BARNES,       14      MR. HARLAN: Emery Harlan on behalf of
15 taken at the instance of the Defendant, under and           15   Defendant Wal-Mart.
16 pursuant to the Federal Rules of Civil Procedure, before    16      MS. CARTER: I'm Leslie Carter on behalf
17 KARA D. SHAWHAN, a Certified Realtime Reporter,             17   of the Equal Employment Opportunity Commission.
18 Registered Merit Reporter and Notary Public in and for      18      THE VIDEOGRAPHER: Thank you. And the
19 the State of Wisconsin, at Holiday Inn, 4601 Calumet        19   court reporter is Kara Shawhan. Will you please
20 Avenue, Manitowoc, Wisconsin, on September 25, 2018,        20   swear the witness.
21 commencing at 7:56 a.m. and concluding at 10:57 a.m.        21      BARBARA BARNES, called as a witness
22                                                             22   herein, having been first duly sworn on oath, was
23                                                             23   examined and testified as follows:
24                                                             24      MR. HARLAN: Okay. And just for the
25                                                             25   record, Joann Stevenson is also here present for

                                                     Page 2                                                         Page 4
 1                     A P P E A R A N C E S
                                                                1   the deposition.
 2   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, by
     MS. LESLIE N. CARTER,                                      2      Just a preliminary matter. We had talked
 3   MS. CARRIE VANCE,
     310 West Wisconsin Avenue,                                 3   about making sure we get e-mails or documents that
 4   Milwaukee, Wisconsin 53203,
     (414)297-1130,                                             4   we had put in that subpoena. Do we have anything?
 5   leslie.carter@eeoc.gov,
     carrie.vance@eeoc.gov,                                     5      MS. CARTER: No.
 6   appeared on behalf of the Plaintiff.
                                                                6      MR. HARLAN: Okay. So you don't have any
 7   MWH LAW GROUP, LLC, by
                                                                7   things to produce at the deposition?
     MR. EMERY HARLAN,
 8   735 North Water Street,                                    8      MS. CARTER: No.
     Milwaukee, Wisconsin 53202,
 9   (414)436-0353,                                             9      MS. VANCE: Correct.
     emery.harlan@mwhlawgroup.com,
10   appeared on behalf of the Defendant.                      10      MR. HARLAN: Okay.
11                                                             11      MS. VANCE: And it's Amy Jo.
                      A L S O    P R E S E N T
12                                                             12      MR. HARLAN: Oh. Did I say Joann? I'm
     Mr. Doug vanderHoof, Videographer;
13   Ms. Amy Stevenson.                                        13   sorry. Amy Jo. It's been a long day already.
14
                             * * * * *
                                                               14      EXAMINATION
15                           I N D E X                         15      BY MR. HARLAN:
16                                                             16   Q. So good morning, Ms. Barnes. How are you?
     Examination:                                      Page
17                                                             17   A. Good.
     By Mr. Harlan.....................................   4
18   By Ms. Carter...................................... 98    18   Q. Did you get a good night's sleep?
     By Mr. Harlan...................................... 99
19                                                             19   A. Yeah.
20   Exhibit Identified:        (None)                         20   Q. Are you excited to be here today? Not really, huh?
21                                                             21   A. Not really. No.
22                                                             22   Q. I'm going to try to make it as painless as
23                                                             23    possible. I mean, I don't think you have a huge
24                                                             24    role in this, but part of my job in representing
25                                                             25    Wal-Mart is just to talk to you today and see what

Min-U-Script®                     www.LexitasNG.com           Lexitas      888-267-1200                      (1) Pages 1 - 4
       Case 1:17-cv-00070-WCG Filed 06/17/19 Page 2 of 5 Document 106-32
EEOC v.                                                                                                  Barbara Barnes
Wal-Mart Stores East, L.P.                                                                            September 25, 2018
                                                     Page 5                                                       Page 7

 1   information you have, and it's perfectly fine for          1 Q. Okay. You like Manitowoc?
 2   you to say, you know, you don't know something if          2 A. I love Manitowoc.
 3   you don't know anything.                                   3 Q. You love Manitowoc.
 4   A. Right.                                                  4 A. Yeah.
 5   Q. All right? So you never worked at Wal-Mart. Did         5 Q. What are some of the things you like about
 6   you?                                                       6 Manitowoc?
 7   A. No.                                                     7 A. Well, the restaurants. Eating -- You know, eating
 8   Q. So I suspect you won't necessarily know a lot of        8 out, the bowling alley, going bowling. Doing
 9   the details about policies and that sort of thing.         9 shopping and that, going grocery shopping and doing
10   And if that's the case, then it's perfectly               10 -- just doing things around Manitowoc and that, you
11   acceptable for you to say that. Okay?                     11 know.
12   A. Okay.                                                  12 Q. And given that you grew up here your whole life, I
13   Q. So at the start, the reporter administered the oath    13 take it you know a lot of people in Manitowoc?
14   to you, and do you understand that in response to         14 A. I know most of them, yeah.
15   the questions I'm going to ask you, your obligation       15 Q. Okay. You know which ones to stay away from. So
16   is to tell the truth?                                     16 you mentioned some restaurants. What are some of
17   A. (Witness nods head.)                                   17 the restaurants that you like here in Manitowoc?
18   Q. You understand that?                                   18 A. Perkins.
19   A. Yes.                                                   19 Q. That's right over here. Right?
20   Q. Okay. And just to kind of give you some ground         20 A. Yeah. Culver's. McDonald's, Applebee's. Subway.
21   rules, even though you are on video, we're typing         21 Q. Subway?
22   down what you say. So if you could try to say             22 A. Yeah.
23   "yes" or "no" or give verbal responses as opposed         23 Q. Okay. Do you go to the -- There's a Subway in
24   to nodding your head or going "um-hum." Is that           24 Wal-Mart.
25   fair?                                                     25 A. Yeah. We go eat there sometimes. We eat there.


                                                     Page 6                                                       Page 8

 1   A. That's fair.                                            1   Q. Okay.
 2   Q. Okay. All right. I'm going to do everything in my       2   A. And Dairy Queen.
 3   power to be respectful and courteous to you                3   Q. DQ.
 4   throughout the deposition. If you think I have             4   A. Yeah.
 5   conducted myself in an improper manner, I want you         5   Q. Okay.
 6   to make that known to me, and I will try to adjust         6   A. Sometimes we just eat at home sometimes.
 7   how I address you in the deposition. Is that okay?         7   Q. Okay.
 8   A. Yes.                                                    8   A. We just get something from Piggly Wiggly, and we
 9   Q. Okay. Do you have any questions for me?                 9   take it home and eat it at home.
10   A. No.                                                    10   Q. Okay. So where do you live right now?
11   Q. Okay. If you need to take a break, let us know.        11   A. On North 8th Street over near -- not by Parkview
12   We're going to have to take breaks anyway because         12   Haven but on the other side where the fire station
13   we'll get to a point where the DVD will need to be        13   is, a big brick building behind the dentist's
14   changed, and so we'll have some natural breaks, but       14   office there, and we live there.
15   even if we don't get to a point where we have to          15   Q. Okay. It's an apartment building?
16   change the disk, just let us know, and we'll take a       16   A. Yeah.
17   break. Okay?                                              17   Q. And when you say "we," I take it it's you and
18   A. Okay.                                                  18   Marlo?
19   Q. All right. So why don't we just kind of talk about     19   A. Yeah. Marlo and I share an apartment.
20   who you are. You grew up in Manitowoc?                    20   Q. Okay. And who is the neater of the two, you or
21   A. Yes, I did.                                            21   Marlo?
22   Q. Your whole life?                                       22   A. We both help each other out.
23   A. Yeah.                                                  23   Q. Okay. So you're both equally neat?
24   Q. You never lived anywhere else?                         24   A. Yeah. We both do the cooking and that.
25   A. No.                                                    25   Q. Okay.

Min-U-Script®                     www.LexitasNG.com           Lexitas      888-267-1200                    (2) Pages 5 - 8
        Case 1:17-cv-00070-WCG Filed 06/17/19 Page 3 of 5 Document 106-32
EEOC v.                                                                                                   Barbara Barnes
Wal-Mart Stores East, L.P.                                                                             September 25, 2018
                                                    Page 37                                                        Page 39

 1   A. Yeah.                                                   1   Q. When you worked at Taco Bell, how would you get to
 2   Q. Did she like your biological mother? Did she get        2   work?
 3   along with your biological mother?                         3   A. I took the bus.
 4   A. Yeah.                                                   4   Q. Did you and Marlo take the bus together?
 5   Q. Did your mother passing away affect Marlo in any        5   A. No. I took the bus -- I took -- I went in earlier.
 6   way from what you could see? Was she sad?                  6   Q. Okay. Was it the same bus route? If you know.
 7   A. I couldn't tell.                                        7   A. Yes.
 8   Q. Did she go to the funeral?                              8   Q. Okay. And did you have to transfer buses to get to
 9   A. I don't even remember.                                  9   your job?
10   Q. Okay. And how about when your dad passed away?         10   A. No.
11   Was your dad someone that Marlo was close to?             11   Q. How long was it from door to door? Like how long
12   A. Yes.                                                   12   did it take you to get from your apartment to Taco
13   Q. Did they do things together before he died?            13   Bell?
14   A. Yeah. We went to Las Vegas together.                   14   A. Let's see. If I took the bus before -- caught the
15   Q. And do things around Manitowoc together?               15   bus at quarter to nine, I would be -- Like quarter
16   A. Yeah. We went to their house and watched the           16   after nine or nine, I'd be over there by that time.
17   Packer games and that.                                    17   I'd be over there -- By 9:15, I'd be over to Taco
18   Q. And am I correct that prior to his death, Marlo was    18   Bell by that time.
19   living in his house?                                      19   Q. Do you know how long it would take for Marlo, say
20   A. Marlo was living with me at the time.                  20   within the last several years of the time she
21   Q. Okay. Did she ever live with him?                      21   worked at Wal-Mart, how long it would take for her
22   A. At the time when he died she was living with me at     22   to get from her apartment to Wal-Mart where she
23   the time.                                                 23   worked?
24   Q. But at some point when he was married to Marlo's       24   A. Well, about the same time. So -- Say she started
25   biological mother, am I correct that Marlo lived in       25   at -- If she would have started at noon, she would

                                                    Page 38                                                        Page 40

 1   their house?                                               1   have to leave -- She'd leave like sometimes after
 2   A. She lived with them for a while before she -- they      2   10, like 20 after 10 she'd catch the bus from my
 3   found the apartment with me then.                          3   apartment, and then she'd head over to Wal-Mart.
 4   Q. And so when your biological father passed away,         4   She'd get there by after -- It would be after 11 or
 5   that was in 2014?                                          5   so.
 6   A. Yes.                                                    6   Q. And to catch the bus, how far was the stop for
 7   Q. Did that make Marlo sad?                                7   Marlo from your apartment?
 8   A. Yes.                                                    8   A. Right across the street.
 9   Q. Did you see her cry?                                    9   Q. Okay. And is that also the place where she would
10   A. Yes.                                                   10   get dropped off coming home?
11   Q. Okay. And I take it you remember when Marlo's          11   A. Yes.
12   biological mother passed away.                            12   Q. And I assume taking the bus was the way Marlo got
13   A. Yes.                                                   13   to work?
14   Q. And that also made Marlo sad.                          14   A. Yes.
15   A. Yes.                                                   15   Q. Did she ever get to work any other kind of way?
16   Q. Did you see her cry?                                   16   A. No. Just taking the bus.
17   A. Yes.                                                   17   Q. Did she ever have any concerns or express any
18   Q. Do you hear her from time to time talk about her       18   concerns to you about taking the bus to work?
19   mother and missing her mother?                            19   A. No.
20   A. Yes.                                                   20   Q. Even in the wintertime?
21   Q. To this day?                                           21   A. She didn't like going outside when it was icy out
22   A. Yes.                                                   22   or something, but she would take her time walking
23   Q. And the same thing about your father. You hear her     23   out there.
24   from time to time mention missing your father?            24   Q. Are you familiar with something called the Wellness
25   A. Yes.                                                   25   Center?

Min-U-Script®                     www.LexitasNG.com           Lexitas      888-267-1200                   (10) Pages 37 - 40
        Case 1:17-cv-00070-WCG Filed 06/17/19 Page 4 of 5 Document 106-32
EEOC v.                                                                                                   Barbara Barnes
Wal-Mart Stores East, L.P.                                                                             September 25, 2018
                                                    Page 53                                                        Page 55

 1   A. I don't remember if I talked to her about it or         1   Q. Do you recall when she first came home and told you
 2   not.                                                       2   this?
 3   Q. Okay. So with respect to schedules, did Marlo come      3   A. No, I don't.
 4   home with a schedule?                                      4   Q. Was it several years before she left Wal-Mart?
 5      MS. CARTER: On -- Can you narrow the                    5   A. This was before she left Wal-Mart. Yeah.
 6   time frame?                                                6   Q. Was it several years before she left Wal-Mart?
 7      BY MR. HARLAN:                                          7   A. This was just before she left Wal-Mart.
 8   Q. At any point do you recall Marlo coming home with a     8   Q. Okay. And when she would come home every day
 9   work schedule that set forth the shift that she was        9   during this period and tell you that Karen said she
10   supposed to be working?                                   10   could leave early but Robin and Debbie said she
11   A. I don't know. I don't think I ever saw her with a      11   needed to stay, what did you say, if anything, in
12   schedule. If she had a schedule, she didn't show          12   response?
13   -- she didn't -- she never showed me what it was.         13   A. I don't even remember what I said that --
14   Q. So she didn't come home with a schedule and put it     14   Q. What did you think about what she had told you?
15   on the refrigerator or anything like that.                15   A. She was upset that they changed her hours, but --
16   A. No.                                                    16   Q. And what did you think about the fact that they
17   Q. So tell me to the extent you can remember how you      17   changed her hours?
18   found out that her schedule had changed from 12 to        18   A. Well, I wasn't happy.
19   4 to something else.                                      19   Q. And why were you not happy?
20   A. She had told me when she came home.                    20   A. Because I was the one that was making the supper
21   Q. And tell me to the best of your recollection what      21   that night.
22   she said.                                                 22   Q. You said "that night."
23   A. They wanted her to stay long -- later. She wanted      23   A. I made supper mostly every night when she was
24   to leave at 4 so she could catch the bus, and Karen       24   working. When she came home late, I'd have to wait
25   had told her that she could leave, and Robin and          25   a while to make supper so I wouldn't get -- so it

                                                    Page 54                                                        Page 56

 1   Debbie told her she had to stay later because they         1 wouldn't get burned on the stove or something
 2   thought she didn't have all her work done, and she         2 before she got home. Some nights she would be home
 3   said she had nothing else to do at the time. She           3 after 6 when she first got home, and she would be
 4   was just standing around and doing nothing, and            4 home at a -- I would say, "Why are you late?" And
 5   Karen had told her to leave, and she said the other        5 she would say, "Oh, they made me work late again."
 6   two told her she had to stay there.                        6 She said, "Debbie and Julie -- Debbie and Robin
 7   Q. So it sounds like what you're recounting is a           7 told me I couldn't go home until I got my stuff
 8   particular day. They didn't certainly tell her             8 done." And she said Karen told her she could
 9   that every day. Did they? Was this a one-time              9 leave, and the other two wanted her to stay later
10   situation?                                                10 because they thought she needed to get her stuff at
11   A. This is once her hours got changed. This was like      11 work done.
12   -- I don't even remember what hours she worked --         12 Q. And I think you testified you were upset because if
13   what days of the week she worked.                         13 -- her working later impacted when dinner would be
14   Q. I understand. But I'm just asking you to clarify.      14 done.
15   You said that Marlo told you that Karen said she          15 A. Yes.
16   could leave, and Robin and Debbie said she needed         16 Q. And did you share that with Marlo -- that you
17   to stay. Was that a one-time --                           17 didn't like the fact that she was having to work
18   A. No. This was every day, like.                          18 late?
19   Q. So your recollection is that Marlo told you            19 A. I talked to her about it.
20   -- Strike that. Once her schedule changed, your           20 Q. Tell me what you recall saying to her about that
21   recollection is that Marlo would come home and tell       21 subject.
22   you each day that Karen said she could leave early,       22 A. I said, "Why are you home late?" And she said --
23   but Robin and Debbie said she needed to stay.             23 She would get upset. She said -- She'd say, "Well,
24   A. Yeah. They wanted her to stay longer. She wanted       24 Debbie and -- Karen told me I could go home and
25   to get home earlier because of the bus.                   25 there was nothing to do." She was -- got all her


Min-U-Script®                     www.LexitasNG.com           Lexitas      888-267-1200                  (14) Pages 53 - 56
        Case 1:17-cv-00070-WCG Filed 06/17/19 Page 5 of 5 Document 106-32
